Per Cubiam.
The only question involved on this appeal is whether the findings of the trial court are sustained by the evidence. ■ The action is upon a promissory *465note. Defendant interposed in defence an agreement between the parties by which defendant agreed to transfer to plaintiffs his saloon business with stock and fixtures in full discharge of the note; that plaintiffs agreed to accept the same. It appears that the agreement was made, but the trial court found as a fact that it was never parried out or performed by the partie's, and by mutual consent was subsequently rescinded. Our examination of the record discloses sufficient evidence to support the findings.
The record presents no reversible error and the order appealed from is affirmed.